DETAILED ACTION
	Claims 1-16 are pending.  Of these, claims 1-9 and 12-13 are withdrawn as directed to a nonelected invention.  Therefore, claims 10-11 and 14-16 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Status of the Rejections
The 103 rejection is withdrawn in view of the claim amendment.
A new 35 USC 112(a) rejection is applied in view of the claim amendment.
A new 35 USC 112(b) rejection is applied in view of the claim amendment.
Notice of Subject Matter Free of the Prior Art
Claims 10-11 and 14-16 are now free of the prior art, which does not teach or suggest selection of the recited ratio of anhydrous hydrophobic lipid coating to macrogol so as to maintain the osmotic pressure of the reduced macrogol dosage until the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Base claim 10 has been amended to recite that a ratio of a first weight fraction of the anhydrous hydrophobic lipid coating to a second weight fraction of the macrogol is from 0.8 to 2.3.  Applicant pointed to paragraphs 41-42 for support for the amendment. These paragraphs recite as follows:

    PNG
    media_image1.png
    282
    385
    media_image1.png
    Greyscale

The Office notes that while these paragraphs do discuss adjusting the ratio of the coating to active ingredient in order to achieve optimal breakdown and release of the macrogol in the colon, they do not disclose the specific ratio of 0.8 to 2.3 recited by claim 10.  Nor could the Office locate support for this specific ratio range elsewhere in the disclosure.  Therefore, claim 10 as amended, along with its dependent claims, prima facie comprise new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 10 has been amended to recite “the colon of the adult,” but there is no antecedent basis for this limitation.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
/Patricia Duffy/Primary Examiner, Art Unit 1645